Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on 10/14/2016 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/044,287 has been reviewed and is accepted. The terminal disclaimer has been recorded.
3.	     Examiner has reviewed and considered Applicant’s modifications of 04/27/2021 and claims 21-28 and 30-40 are now in condition for allowance.
As Applicant pointed out on page 2 of the response, art of record, Sangameswaran, Shavlik, Abels, Searle, Meller or Kawai, does not teach and/or fairly suggest a process for:
“downloading a multidimensional delta file which contains multiple differences between first and second versions of controller software, wherein the first and second versions of controller software are position independent code representing code changes to segments of current code used to adjust controller software from a first version to a second version after receiving a prompt to update the controller. The controller is configured after receiving the prompt by disabling the first version of the controller software and updating memory addresses in a single memory component of the controller, wherein the single memory component in the controller is configured to store both the first and second versions of controller software” and in as such a manner as recited in independent claim 21, and similarly as in independent claims 39. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193